  Case: 5:19-cv-00337-GFVT Doc #: 4 Filed: 08/28/19 Page: 1 of 6 - Page ID#: 21



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION AT LEXINGTON

JONAS PEREZ GAMAS                      )
                                       )
                                       )
                  PLAINTIFF            )              CASE NO.: 5:19-CV-337-GFVT
vs.                                    )
                                       )
DIVISION 4 CONSTRUCTION, LLC           )
                                       )
                                       )
                  DEFENDANT            )
______________________________________ )

              DEFENDANT’S ANSWER AND DEFENSES TO COMPLAINT

       Now Comes Defendant, Division 4 Construction, LLC (“Division 4”), by and through its

attorneys, Steptoe & Johnson PLLC, and for its Answer and Defense to the Complaint of Jonas

Perez Gamas, states as follows:

                                            ANSWER

       1.      Division 4 denies the allegations of ¶1 of Plaintiff’s Complaint.

       2.      Defendant admits the allegations of ¶2 insofar as it is limited liability company duly

licensed to operate in Kentucky with a principal office in Tennessee, and that it engaged in

construction work in Madison County, Kentucky. The remainder of Paragraph 2 is denied.

       3.      Division 4 denies the allegations of ¶3 of Plaintiff’s Complaint.

       4.      Paragraph 4 of the Complaint calls for a legal conclusion, to which no response is

required. To the extent any response is deemed necessary, Defendant denies that Plaintiff has

property asserted any claims against Division 4.

       5.      Division 4 denies the allegations of ¶¶5 and 6 of Plaintiff’s Complaint.
  Case: 5:19-cv-00337-GFVT Doc #: 4 Filed: 08/28/19 Page: 2 of 6 - Page ID#: 22



        6.       Paragraph 7 of the Complaint calls for a legal conclusion, to which no response is

required. To the extent any response is deemed necessary, Defendant denies that it is engaged in

an enterprise with any other individuals or entities as defined by 29 U.S.C. § 203(r).

        7.       Paragraph 8 of the Complaint calls for a legal conclusion, to which no response is

required. To the extent any response is deemed necessary, Defendant admits that it is an

“enterprise engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1). However,

Defendant denies that it is engaged as a single enterprise with any other individual or entity, and

further denies that it is an employer of Plaintiff.

        8.       Division 4 denies the allegations of ¶¶9 and 10 of Plaintiff’s Complaint.

        9.       Defendant admits Paragraph 11 insofar as it engaged in construction work to

construct a school in Madison County, Kentucky. Defendant denies the remainder of Paragraph

11.

        10.      Division 4 denies the allegations of ¶¶12 and 13 of Plaintiff’s Complaint.

        11.      In response to the allegations of ¶14 of Plaintiff’s Complaint, Division 4 adopts and

incorporates its responses to the allegations of Plaintiff’s Complaint as otherwise set forth herein.

        12.      Division 4 denies the allegations of ¶¶15, 16, 17, 18, 19, 20, 21, and 22 of Plaintiff’s

Complaint.

        13.      Paragraph 21 of the Complaint calls for a legal conclusion, to which no response is

required. To the extent any response is deemed necessary, the allegations contained in Paragraph

21 are denied.

        14.      Paragraph 22 of the Complaint calls for a legal conclusion, to which no response is

required. To the extent any response is deemed necessary, the allegations contained in Paragraph

22 are denied.
  Case: 5:19-cv-00337-GFVT Doc #: 4 Filed: 08/28/19 Page: 3 of 6 - Page ID#: 23



       15.       In response to the allegations of ¶23 of Plaintiff’s Complaint, Division 4 adopts and

incorporates its responses to the allegations of Plaintiff’s Complaint as otherwise set forth herein.

       16.       Division 4 denies the allegations of ¶¶24, 25, 26, 27, 28 and 29 of Plaintiff’s

Complaint.

       17.       In response to the allegations of ¶30 of Plaintiff’s Complaint, Division 4 adopts and

incorporates its responses to the allegations of Plaintiff’s Complaint as otherwise set forth herein.

       18.       Paragraph 31 of the Complaint calls for a legal conclusion, to which no response is

required. To the extent any response is deemed necessary, the allegations contained in Paragraph

31 are denied.

       19.       Paragraph 32 of the Complaint calls for a legal conclusion, to which no response is

required. To the extent any response is deemed necessary, the allegations contained in Paragraph

32 are denied.

       20.       Division 4 denies the allegations of ¶ 33 of Plaintiff’s Complaint.

       21.       Paragraph 34 of the Complaint calls for a legal conclusion, to which no response is

required. To the extent any response is deemed necessary, the allegations contained in Paragraph

34 are denied.

       22.       Paragraph 35 of the Complaint calls for a legal conclusion, to which no response is

required. To the extent any response is deemed necessary, the allegations contained in Paragraph

35 are denied.

       23.       Defendant denies each and every remaining allegation in the Complaint not

specifically admitted herein.

                                         FIRST DEFENSE

       The Complaint fails to state any claims upon which relief can be granted.
  Case: 5:19-cv-00337-GFVT Doc #: 4 Filed: 08/28/19 Page: 4 of 6 - Page ID#: 24



                                       SECOND DEFENSE

        Plaintiff’s claims are not covered by the Fair Labor Standards Act or Kentucky’s Minimum

Wage Law as Plaintiff was not an “employee” pursuant to 29 U.S.C. § 203(e)(1) or Ky. Rev. Stat.

§ 337.010 et seq.

                                        THIRD DEFENSE

        No actions taken by Division 4 with respect to Plaintiff constitute a willful, knowing, or

reckless disregard of Plaintiff’s rights under the law; therefore, Plaintiff may not recover liquidated

damages. Plaintiff fails to state a claim upon which liquidated damages can be awarded.

                                       FOURTH DEFENSE

        All or part of each and every claim asserted in the Complaint is barred by the equitable

doctrines of unclean hands, waiver, estoppel, and/or laches.

                                         FIFTH DEFENSE

        The damages claimed by Plaintiff are barred to the extent they are speculative in nature.

                                        SIXTH DEFENSE

        To the extent that Plaintiff suffered any damages, the existence of which Division 4 denies,

they are a consequence of his own actions and/or omissions and/or he has failed to mitigate those

damages.

                                      SEVENTH DEFENSE

        Division 4’s actions and/or omissions were in good faith, in conformity with applicable

statutes, laws, and regulations, and based upon the reasonable belief that Division 4 was in

compliance with all applicable laws; therefore, Plaintiff cannot prove a willful violation of any

statutes.
  Case: 5:19-cv-00337-GFVT Doc #: 4 Filed: 08/28/19 Page: 5 of 6 - Page ID#: 25



                                       EIGHTH DEFENSE

       Plaintiff’s claims fail because at all times Plaintiff has been paid all compensation due and

owing in accordance with all applicable federal, state, and local law.

                                        NINTH DEFENSE

       In accordance with FCRP 8(c), Division 4 affirmatively pleads that all or part of the

Plaintiff’s claims may be barred by any or all of the remaining affirmative defenses allowed by

FCRP 8(c). Division 4 agrees to supplement this pleading in the event the pre-trial discovery

establishes that the foregoing defenses are not applicable in this action.

                                       TENTH DEFENSE

       Division 4 states that the imposition of punitive damages as demanded by Plaintiff upon

the facts as alleged in the Complaint would be in violation of the due process rights afforded it by

the Constitution of the United States Constitution of the Commonwealth of Kentucky.

       WHEREFORE, the Defendant, Division 4 Construction, LLC, by counsel, having fully

responded to the Complaint of the Plaintiff, respectfully requests the following relief:

       1.      Plaintiff’s Complaint be dismissed with prejudice;

       2.      Its costs herein expended, including a reasonable fee for its attorneys; and

       3.      For any and all other relief to which it may appear appropriately entitled.


                                                      Respectfully submitted,

                                                      /s/ Benjamin L. Riddle
                                                      BENJAMIN L. RIDDLE
                                                      STEPTOE & JOHNSON PLLC
                                                      700 N. Hurstbourne Parkway, Suite 115
                                                      Louisville, Kentucky 40222
                                                      O: (502) 423-2000
                                                      benjamin.riddle@steptoe-johnson.com
                                                      Counsel for Defendant
                                                      Division 4 Construction, LLC
  Case: 5:19-cv-00337-GFVT Doc #: 4 Filed: 08/28/19 Page: 6 of 6 - Page ID#: 26



                               CERTIFICATE OF SERVICE

       It is hereby certified that a true and correct copy of the foregoing has this 28th day of
August, 2019 been served via electronic filing through the court’s CM/ECF system and/or U.S.
Mail upon the following:

       Kevin Palley
       Kevin Palley, PSC
       407 N. Broadway
       Lexington, KY 40508-1301
       Phone: (859) 268-1110
       Counsel for Plaintiff

       Michael Barnett
       Barnett Law PLLC
       271 W. Short St., Suite 102
       Lexington, KY 40507
       Phone: (859) 215-3335
       Counsel for Plaintiff



                                                   /s/ Benjamin L. Riddle
                                                   Counsel for Defendant
                                                   Division 4 Construction, LLC
